DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 02/17/2021 has been acknowledged and entered. 

	Response to Arguments
Applicant’s arguments, see pages 8-9, filed 02/17/2021, with respect to the rejection of claims 1, 10, and 18 have been fully considered and are persuasive.  The rejection of these claims have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “recessing the plurality of fins in a first etch process to create a first opening, the recessing resulting in remaining fin portions, and the first etch process completed once the top surfaces of the STI regions are reached; forming inner spacers within the first opening; removing the remaining fin 

In example:
Zhu (U.S. Patent Pub. No. 2019/0139831) teaches a method for forming single diffusion break (SDB) without damaging source and drain epitaxial growth regions, the method comprising: forming the source and drain epitaxial growth regions between sacrificial gates, the sacrificial gates formed over a fin structure; depositing an interlayer dielectric  over the source and drain epitaxial regions; performing SDB patterning; removing a replacement gate to expose the fin structure; etching the fin structure to create a first opening; forming inner spacers within the opening; etching below the fin structure and into the substrate create a second opening, dimensions of the second opening defined by the inner spacers; and laterally etching the second opening to increase SDB width, but fails to specifically teach the method of forming a SDB including the two specific etching steps that partially remove portions of the fins  and completely remove the remaining portions of the fins and reach end points at the top surfaces and bottom surfaces of the STI regions, respectively. Furthermore, Zhu falls short with regards to teaching a semiconductor structure comprising a SDB that includes STI regions disposed between the substrate and inner spacers that are disposed between the source/drain epitaxial regions and more specifically wherein at least one of the STI regions directly contacts a bottom surface of the inner spacers. 
(ii) Xie et al. (U.S. Patent Pub. No. 2016/0163604) teaches a similar method of forming source and drain epitaxial growth regions between sacrificial gates, the sacrificial gates formed over a plurality of fins, wherein a top surface of the source and drain epitaxial growth regions extends above a bottom surface of the sacrificial gates; depositing an ILD over the source and drain epitaxial growth regions; performing SDB pattering; removing at least one of the sacrificial gates to expose the plurality of fins Zhu falls short with regards to teaching a semiconductor structure comprising a SDB that includes STI regions disposed between the substrate and inner spacers that are disposed between the source/drain epitaxial regions and more specifically wherein at least one of the STI regions directly contacts a bottom surface of the inner spacers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        February 19, 2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816